DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (20100007252) in view of Yang (5975659).  
Regarding claim 1, Liu teach(es) the structure substantially as claimed, including chassis comprising: a body (54); a first upper cover (62) mounted on the body; a second upper cover (60) mounted on the body; and connecting means (A in Fig. 6 Annotated) connecting the first cover to the second cover (Fig. 6); but fail(s) to teach a first extension portion; first & second support portions; or a through hole.  However, Yang teaches connecting means for movably connecting a first main cover (14) to second cover (22), said connecting means (64, 66, C-E in Fig. 3b Annotated) comprising an extension portion (64 or C), and a first support portion; the extension portion is located on a side of the first main cover adjacent to the second cover; the first support portion extends from the extension portion toward the second cover (Figs. 3a-3b); the second upper cover comprises a second main cover (B) and a second support portion (D); the second support portion is located on a side of the second main cover adjacent to the first main cover (Fig. 3b); a through hole (42) is defined at a joint position of the second main cover and 
Regarding claim 2, Liu as modified teaches a first upper cover (62 of Liu and 64, 66, & C of Yang) that further comprises a first connection portion (C of Yang); and the first main cover (L of Liu) is coupled to the extension portion (64 of Yang) by the first connection portion (as in Fig. 3b of Yang).  
Regarding claim 3, Liu as modified teaches a first main cover (L of Liu) that is not coplanar with the extension portion (64 of Yang); and the first connection portion (C of Yang) extends away from the body (as in Fig. 3b of Yang).
Regarding claim 6, Liu as modified teaches a second upper cover (60 of Liu and 42 & D-E of Yang) comprises a third connection portion (E of Yang); and the second main cover (K of Liu) is coupled to the second support portion (D of Yang) by the third connection portion (as in Fig. 3b of Yang).
Regarding claim 7, Liu as modified teaches a second main cover (K of Liu) that is not coplanar with the second support portion (D of Yang); and the third connection portion (E of Yang) extends toward the body (as in Fig. 3b of Yang).
Regarding claim 8, Liu teaches a body (54) that comprises a bottom plate (F) and two side plates (G) connected to the bottom plate; and the two side plates are respectively located at opposite edges of the bottom plate (Fig. 6).
Regarding claim 9, Liu teaches a first upper cover (62) that further comprises a first bent portion (H) extending from an edge of the first main cover (L); the second upper cover (60) further comprises a second bent portion (J) extending from an edge of the second main cover (K); the first upper cover is mounted to the body by fixing the first bent portion on an outer side of the side plate (par. 17 & Fig. 6); and the second upper cover is mounted to the body by fixing the second bent portion on an outer side of the side plate (par. 18 & Fig. 6).
Regarding claim 11, Liu as modified teaches a body (54 of Liu); a first upper cover (62 of Liu and 64, 66, & C of Yang) mounted on the body; and a second upper cover (60 of Liu and 42 & D-E of Yang) mounted on the body; wherein: the first upper cover comprises a first main cover (L of Liu) and a first support portion (66 of Yang); the first main cover is parallel to and not coplanar with the first support portion (as in Fig. 3b of Yang); the second upper cover comprises a second main cover (K of Liu) and a second support portion (D of Yang); the second main cover is parallel to and not coplanar with the second support portion (as in Fig. 3b of Yang); a through hole (42 of Yang) is defined at a joint position of the second main cover and the second support portion; and when the first upper cover and the second upper cover are connected, the first support portion passes through the through hole and supports the second main cover (as in Fig. 3b of Yang).  
Regarding claim 12, Liu as modified teaches a first upper cover (62 of Liu and 64, 66, & C of Yang) that further comprises an extension portion (C of Yang) located on a side of the first main cover adjacent to the second upper cover; the first support portion (66 of Yang) extends from the extension portion; and when the first upper cover and the second upper cover are connected, the second support portion (D of Yang) supports the extension portion.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (20100007252) & Yang (5975659) in view of Hidaka (20060039106).  Liu as modified teach(es) the structure substantially as claimed, including a body (54) having side plates (G); but fail(s) to teach fixing portions.  However, Hidaka teaches the inclusion a fixing portion (204) on each of the side plates of a body (200).  It would have been obvious to one of ordinary skill in the art to add a fixing portion, as taught by Hidaka, to each of the side plates of Liu as modified, in order to allow the chassis to be mounted to a rack (as suggested by par. 50 & Fig. 22 of Hidaka).  
Allowable Subject Matter
Claims 4-5 & 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637